233 F.3d 1322 (11th Cir. 2000)
KRIS EDWARD HELTON, Plaintiff-Appellee,v.SECRETARY FOR THE DEPARTMENT  OF CORRECTIONS, Defendant-Appellant.
No. 00-10097D.C. Docket No. 98-10110-CV-NCR
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
November 21, 2000

Appeal from the United States District Court for the Southern District of Florida
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
POLITZ, Circuit Judge:


1
The Florida Department of Corrections appeals the district court's grant of a  writ of habeas corpus to Kris Edward Helton. For the reasons assigned, we  affirm.

BACKGROUND

2
In 1991, Helton was living with his fiancee, Marcella Gunderson, and her three  children, Matthew, Michael, and Marshall. On July 31, 1991, at around 6:30 P.M.,  Gunderson fed twenty-two month old Marshall a small amount of dinner, consisting  of chicken, rice, and strawberry yogurt. She then put Marshall to bed at  approximately 8:30 P.M. Helton arrived home at 9:30 P.M. and around 11 P.M. they  retired to bed. Around 1:30 A.M. Gunderson awoke and found Helton sitting up in  bed, smoking a cigarette, with what she described as a "worried look on his  face." Helton told her that her movements had awakened him. Gunderson got up to  check on the children. Upon entering Marshall's room, she discovered he was not  in his crib. Alarmed, she called Helton and they found Marshall's body outside  at the bottom of the front steps, lying face down. The child was taken to a  local hospital in an ambulance and pronounced dead upon arrival.


3
An autopsy determined that the cause of death was a severe trauma to the head.  The medical examiner found pink particulate in the boy's stomach, along with  fibrous white matter described as rice. A specific time of death assessment was  not made at that time.


4
Helton was convicted by a jury of second-degree murder of the child and was  sentenced to life imprisonment. On direct appeal, the Florida Court of Appeal  unanimously reversed, finding that the evidence was insufficient to support a  circumstantial evidence conviction. That court granted a rehearing, withdrew its  reversal, and examined the case under a restated standard for circumstantial  convictions, specifically: a conviction can stand only if the evidence is  inconsistent with any reasonable hypotheses of innocence. Applying this  standard, the appellate court determined that there was evidentiary  contradiction to all logical hypotheses of Helton's innocence. They then  affirmed the conviction.1 In a dissenting opinion, one jurist stated that he  would reverse the conviction and award a new trial, based largely on the gastric  evidence. That jurist concluded, "There can be no doubt that this evidence might  have affected the verdict rendered."2 The Florida Supreme Court denied review of  Helton's petition. The United States Supreme Court also denied his petition for  review. Helton then pursued collateral relief in state court; however, this also  was denied, as was his pro se petition for habeas corpus.


5
Helton then filed the instant petition, invoking 28 U.S.C.  2254, alleging  ineffective assistance of counsel. Helton's challenge focuses on the trial  attorney's failure to investigate and employ a time of death argument based on  the gastric evidence. The state's reply to the habeas application centered  mainly on its claim that the petition was untimely.


6
Following an evidentiary hearing on the gastric evidence/time of death claims,  the court  quo granted the writ, finding that trial counsel was ineffective for  failing to challenge the time of death and present the gastric evidence. As to  the issue of timeliness, the district court found that equitable tolling was  warranted in this case based on: 1) the petitioner's diligent pursuit of his  legal rights on appeal; 2) the misinformation by Helton's counsel as to the  expiration of the statute of limitations; 3) the inadequacy of the prison  library; and 4) the "strange history of this case."3

ANALYSIS

7
In Sandvik v. United States,4 we held that  2254 was intended to be an ordinary  statute of limitations and not a jurisdictional bar. The period of limitations,  therefore, may be equitably tolled "when a movant untimely files because of  extraordinary circumstances that are both beyond his control and unavoidable  even with diligence."5 We also stated that we reviewed the district court's  dismissal of the motion de novo because this was solely an issue of law.6 In  Sandvik, we were faced with determining, in the first instance, whether  equitable tolling should be allowed under  2254. We here review whether the  district court properly applied the standard for equitable tolling. This is a  question of fact which is reviewed for abuse of discretion.7 We defer to the  district court's findings of fact unless clearly erroneous.8 Whether a criminal  defendant has received effective assistance of counsel is a mixed question of  fact and law which we review de novo. We review for clear error, however, the  trial court's findings of the historical facts underlying the claim.9


8
Equitable tolling is an extraordinary remedy which is generally applied  sparingly.10 It is undisputed that the petitioner missed the one year deadline  under the AEDPA. The district court opined that it was "not disposed to apply  mechanically the limitations period when review is so glaringly warranted. Such  result would belie the meaning of `equitable tolling'."11 We agree. Although  this court has recently held that attorney "miscalculation of the limitations  period or mistake is not a basis for equitable tolling," we previously have not  been faced with a situation, such as is here presented, where a combination of  several factors results in such extraordinary circumstances.12 The facts present  in this case go beyond mere attorney miscalculation. Not only did Helton receive  incorrect information as to the relevant statute of limitations, but he was  further prevented from discovering the appropriate calculation due to the found  deficiencies in the prison library system.


9
As the trial judge noted, the Supreme  Court has declared that equitable tolling may be allowed in situations where the  claimant has actively pursued his legal remedies.13 The district court  specifically found that this case involved a petitioner who has diligently  pursued his legal remedies without delay. This is not the case of a prisoner  waiting several years to bring his petition for habeas corpus. Viewed in its  totality, we cannot say that this finding is clearly erroneous.


10
Finally, we agree with the district court that the history of this case  contributes to the determination of extraordinary circumstances. This was a  circumstantial evidence conviction which originally was overturned by the  Florida appellate court for insufficient evidence. On rehearing, that court  chose to withdraw its reversal and affirm the conviction, rearticulating the  standard of review for circumstantial evidence convictions. As noted above, the  gastric evidence question presented to the Florida appellate court led at least  one judge to believe that the verdict may have been different had the evidence  been presented to the jury.


11
We find no abuse of discretion in the district court's determination that the  statute of limitations should be equitably tolled herein. We next consider  Helton's claim of ineffective assistance of counsel. In Strickland v.  Washington,14 the Supreme Court established a two- prong analysis for an  ineffective assistance of counsel claim. The petitioner must first demonstrate  that counsel's performance was deficient, falling below a constitutional minimum  standard. Then, there must be a reasonable probability that, but for counsel's  errors, the result of the trial would have been different.


12
Florida maintains that the district court did not give appropriate due deference  to the state court decision. This contention is based on our observations in  Neelley v. Nagle15 about  2254(d)(1) which provides:


13
An application for a writ of habeas corpus on behalf of a person in custody  pursuant to the judgment of a State court shall not be granted with respect to  any claim that was adjudicated on the merits in State court proceedings unless  the adjudication of the claim . . . resulted in a decision that was contrary  to, or involved an unreasonable application of, clearly established Federal  law, as determined by the Supreme Court of the United States.16


14
In Neelley, this court held that the proper methodology for applying   2254(d)(1) involved a three-part inquiry. The court first must determine whether  the federal law applicable to the petitioner's claim has been clearly  established. Then, the court must determine whether the state court's  adjudication of the claim was contrary to the established federal law. Finally,  if the decision is not contrary to federal law, "[t]he state court decision must  stand unless it is not debatable among reasonable jurists that the result of  which the petitioner complains is incorrect."17 We recently recognized that the  "viability of [the third] aspect of Neelley is questionable" because of the  Supreme Court's subsequent holding in Williams v. Taylor.18 In Williams, the  high court rejected the Fourth Circuit's interpretation of  2254(d)(1), which  also looked to a "reasonable jurist" standard, and found that such standards  would improperly cause a federal court to use a subjective inquiry, rather than  an objective one. In light of this holding, we look only to whether the district  court made the proper objective inquiry into the reasonableness of the state  court's decision.


15
The first prong of the Neelley analysis is readily satisfied. The Supreme Court  clearly established the law applicable to ineffective assistance of counsel  claims in Strickland v. Washington. Application of the second prong presents a  more difficult question. The state court decisions on Helton's habeas corpus  petitions were summary denials, assigning no reasons. As the district court  noted, we are favored with no reasoning, analysis, findings of fact, or legal  basis for the denials of Helton's claims. We have, therefore, no basis for  determining whether the state court properly applied the Strickland analysis in  denying the habeas claim. Accordingly, we find no error in our trial court's  determination that it was justified in finding and concluding that federal law  was ignored in the state level review.


16
Even in the absence of that finding, if the court went on to consider this case  under the final prong of the Neelley analysis, we would examine only the  objective reasonableness of the state court's decision. Again, in light of the  exhaustive review by the district court, we cannot say that it erred in  concluding that the decision by the state court was unreasonable.


17
Finally, Florida asserts that the district court erred in its determination that  Helton's trial counsel was ineffective. A review of the record developed at the  evidentiary hearing demonstrates that the district court did not err in holding  that trial counsel's failure to investigate and present the stomach contents  evidence at trial rose to the level of ineffective assistance of counsel.


18
Helton's counsel was not an experienced defense attorney.19 The defense provided  by the gastric evidence had the potential of being persuasive proof of Helton's  innocence. Counsel incorrectly believed that advancing this theory would  derogate from the other theories he was offering. At bar was a purely  circumstantial evidence conviction. The prosecution had no inculpatory physical  evidence against Helton. The gastric evidence defense could have provided Helton  with exculpatory physical evidence. Defense counsel's uninformed decision to  ignore this issue at trial manifestly falls below any objective standard of  reasonableness. There was a failure herein to meet the sixth amendment minimal  standard for the performance of defense counsel. We agree with the district  court that Helton has met the first prong of the Strickland analysis.


19
Helton likewise easily satisfies the second prong of this analysis. At trial, a  criminal defendant need only submit evidence sufficient to create a reasonable  doubt. As the district court noted, the gastric evidence could have provided  that doubt. Counsel's failure, therefore, to even investigate, much less present  the gastric evidence, obviously prejudiced Helton's trial. Accordingly, the  district court did not err in holding that Helton received ineffective  assistance of counsel at the trial stage, and it properly granted Helton's  petition for a writ of habeas corpus.


20
The judgment appealed is AFFIRMED.



NOTES:


*
 Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
 Helton v. State of Florida, 641 So. 2d 146 (Fla. Dist. Ct. App. 3d Cir. 1994).


2
 Id. at 156. The majority opinion did not discuss the gastric evidence. Instead,  they noted in a footnote that any claim Helton may have for ineffective  assistance of counsel must be brought by motion for post-conviction relief. They  also noted that the record in the case at that time was "wholly inadequate" in  regards to the benefits of the stomach contents evidence. Id. at 154 n.11.


3
 Helton v. Singletary, 85 F. Supp. 2d 1323, 1328 (S.D. Fla. 2000).


4
 177 F.3d 1269 (11th Cir. 1999).


5
 Steed v. Head, 219 F.3d 1298, 1300 (11th Cir. 2000) (citing Sandvik, 177 F.3d at  1271).


6
 Id.


7
 See United States v. Patterson, 211 F.3d 927 (5th Cir. 2000); Graham-Humphreys  v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552 (6th Cir. 2000); Santa Maria  v. Pacific Bell, 202 F.3d 1170, 1175 (9th Cir. 2000) ("[A] district court's  decision whether a statute of limitations has been equitably tolled is generally  reviewed for an abuse of discretion, unless the facts are undisputed, in which  event the legal question is reviewed de novo."); Clark v. Runyon, 116 F.3d 275  (7th Cir. 1997).


8
 Justice v. United States, 6 F.3d 1474 (11th Cir. 1993).


9
 Mincey v. Head, 206 F.3d 1106 (11th Cir. 2000).


10
 Stead, 219 F.3d at 1300.


11
 Helton, 85 F. Supp. 2d at 1328.


12
 Stead, 219 F.3d at 1300.


13
 See Irwin v. Dept. of Veteran's Affairs, 498 U.S. 89 (1990).


14
 466 U.S. 668 (1984).


15
 138 F.3d 917 (11th Cir. 1998).


16
 28 U.S.C.  2254(d)(1).


17
 Neelley, 138 F.3d at 924-25.


18
 McIntyre v. Williams, 216 F.3d 1254, 1257 (11th Cir. 2000) (discussing Williams  v. Taylor, 529 U.S. 362, 120 S. Ct. 1495 (2000)). The Court in Williams found:  Defining an "unreasonable application" by reference to a "reasonable jurist,"  however, is of little assistance to the courts that must apply  2254(d)(1) and,  in fact, may be misleading. Stated simply, a federal habeas court making the  "unreasonable application" inquiry should ask whether the state court's  application of clearly established federal law was objectively unreasonable. The  federal habeas court should not transform the inquiry into a subjective one by  resting its determination instead on the simple fact that at least one of the  Nation's jurists has applied the relevant federal law in the same manner the  state court did in the habeas petitioner's case. The "all reasonable jurists"  standard would tend to mislead federal habeas courts by focusing their attention  on a subjective inquiry rather than on an objective one. Williams, 120 S. Ct. at 1521-22.


19
 Helton, 85 F. Supp. 2d at 1331.